Citation Nr: 1549837	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  15-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 4, 2014 for an initial rating of 50 percent for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted additional evidence since the April 2015 statement of the case.  If new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  38 U.S.C. § 7105.  The Board has reviewed the additional evidence and it is discussed herein.

In April 2015, the Veteran withdrew claims for increased ratings for allergic rhinitis, asthma, a right leg scar and a right leg disability.  These claims were considered in a September 2014 rating decision and the Veteran submitted a notice of disagreement in October 2014.  There was no statement of the case issued prior to the withdrawal of the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The use of a (CPAP) machine for obstructive sleep apnea was not required prior to November 4, 2014.


CONCLUSION OF LAW

An effective date earlier than November 4, 2014 for the assignment of a 50 percent disability evaluation for obstructive sleep apnea is not warranted.  38 U.S.C.A. § 5110  (West 2014 & Supp. 2015); 38 C.F.R. § 3.400(b)(2) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an earlier effective date for a 50 percent rating for sleep apnea arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  However, the Board additionally notes that an October 2013 letter provides notice concerning the Veteran's claim for service connection which included information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a schedule of ratings that are based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58   (1994).

Special provisions regarding evaluation of respiratory conditions are set forth in 38 C.F.R. § 4.96.  They direct that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Concerning the relevant Diagnostic Code for sleep apnea, chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy is 100 percent disabling; requires use of breathing assistance device such as continuous airway pressure (CPAP) machine is 50 percent disabling; persistent day-time hypersomnolence is 30 percent disabling; and asymptomatic but with documented sleep disorder breathing is 0 percent disabling.

The term "requires" as set forth under the 100 percent and 50 percent criteria of DC 6847 is not specifically defined.  See 38 C.F.R. § 4.97; see also 61 Fed. Reg. 46728, Sept. 5, 1996.  The term "require" is defined as to have a requisite, need.  See Webster's II New College Dictionary (Houghton Mifflin, 1995), p. 942.  The Board finds that "requires use of a breathing assistance device" means that the use of such a device is necessary in the treatment of obstructive sleep apnea.

The rating of 50 percent for sleep apnea under 6847 reflects the predominant respiratory disability as it provides the higher of the two ratings which contemplate the Veteran's respiratory symptoms.  

The Veteran had been in receipt of a 30 percent rating for bronchial asthma since 2001.  The Veteran was granted service connection for obstructive sleep apnea, by a February 2014 rating decision, effective August 20, 2013.  The Veteran was awarded a 50 percent rating, by an April 2015 rating decision, for sleep apnea effective November 4, 2014, based on the Veteran's CPAP machine being prescribed on that date.

The Veteran has submitted evidence concerning the onset of her sleep apnea and when the symptoms began.  She claims that the RO has ignored various lay statements that she had submitted.  However, the Board finds that the answer to one question is dispositive in this case; when the CPAP machine was "required."  The Veteran contends that her CPAP was required as of the date that the sleep study was conducted, in November 3, 2013.  

A November 2013 VA treatment note indicates that the Veteran had a sleep study.  The report of the sleep study states that treatment is discretionary.  It was planned that she get an appointment with the sleep clinic to consider treatment.  

A November 4, 2014 VA treatment note indicates that the Veteran had mild obstructive sleep apnea, based on the findings of the November 2013 sleep study, and that she was referred to the CPAP clinic.  A private medical report, dated in March 2015, recited the clinical history and concluded that obstructive sleep apnea was secondary to service-connected asthma.  

There is no clinical or convincing lay evidence that a CPAP was required for treatment of obstructive sleep apnea prior to November 4, 2014.  Though the sleep study in November 2013 was consistent with obstructive sleep apnea, the evidence does not reflect that the Veteran used a CPAP, was prescribed a CPAP or that one was necessary in the treatment of her obstructive sleep apnea (that apparently went untreated) at any time prior to November 4, 2014.  It follows that the next higher disability rating, 50 percent, is not for assignment prior to that date.  38 C.F.R. § 4.97, DC 6847.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an effective date prior to November 4, 2014 for an initial rating of 50 percent for obstructive sleep apnea is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


